UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7692



LYNN ATKINSON, JR.,

                                             Plaintiff - Appellant,

          and


JAMES BARRETT, III,

                                                          Plaintiff,

          versus


JEANNIE LANCASTER; THEODORE C. SMILEY; FRANK
EVANS; RUDY S. BRANDON; JEFFREY WILLIAMS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-00-625-5-BR)


Submitted:   March 8, 2001                 Decided:   March 16, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lynn Atkinson, Jr., Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lynn Atkinson, Jr., a North Carolina inmate, appeals the dis-

trict court’s order denying relief on his 42 U.S.C.A. § 1983 (West

Supp. 2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find that this appeal is frivolous.     Accordingly, we dismiss the

appeal on the reasoning of the district court.    Atkinson v. Lan-

caster, No. CA-00-625-5-BR (E.D.N.C. Nov. 14, 2000).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                2